Per Curiam.

In Heffernan v. Brown, we decided, at the last term, that where a defendant obtains a discharge under the act giving relief in cases of imprisonment, the plaintiff might discontinue his suit without costs, in the same manner as if the defendant had been discharged from all his debts under the insolvent act. If the plaintiff, knowing of the defendant’s discharge, will, nevertheless, go on with the suit, he must, if he afterwards discontinues, pay costs. Let the plaintiff have leave to discontinue his suit on payment of the costs of suit since the defendant obtained his discharge under the late act, and up to the time of the entry of the rule for a discontinuance, exclusive of the costs of the application made at the last term.
Rule accordingly.